Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claim 1  is the inclusion of the limitations of 

“Wherein the control unit 
executes the as-needed opening/closing operation based on the opening/closing instruction signal received by the communication unit, even when the position abnormality determination unit determines that there is an abnormality in the opening/closing position, and 
continues driving the motor and continues opening and closing the opening/closing body based on the recorded content stored in the operation record until it is determined that the abnormal state in the opening/closing instruction signal is confirmed even when the signal abnormality determination unit determines that there is an abnormality in the opening/closing instruction signal during the as-needed opening/closing operation, and stops the motor and stops opening and closing the opening/closing body when the signal abnormality determination unit determines that the abnormal state in the opening/closing instruction signal is confirmed, and 
wherein the confirmation time when the position abnormality determination unit determines that there is an abnormality in the opening/closing position is shorter than the confirmation time when it is not determined that there is an abnormality in the opening/closing position.” that the prior art of record neither taught nor suggested.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747